Title: Notes on Debates, 15 January 1783
From: Madison, James
To: 


Wednesday Jany. 15.
A letter dated 19th. December from Genl Greene was recd. notifying the evacuation of Charlstown. It was in the first place referred to the Secy of Congs for publication, excepting the passage which recited the exchange of prisoners, which being contrary to the Resolution of the 16 of Ocr. agst. partial exchanges, was deemed improper for publication. It was in the next place referred to a come. in order that some complimentary report might be made in favor of Genl. Greene & the Southn. army. Docr. Ramsay havg come in after this reference and being uninformed of it, moved that a Committee might be appointed to devise a proper mode of expressing to Genl. Greene the high sense entertained by Congress of his merits & services. In support of his motion he went into lavish praises of Gl. Greene, and threw out the idea of making him a Lieutent. General. His motion being opposed as somewhat singular and unnecessary after the reference of Gl. Greene’s letter, he withdrew it.
A letter was red. from Genl. Washington inclosing a certificate from Mr. Chittenden of Vermont acknowledging the receipt of the communication which Gl Washington had sent him of the proceedings of Congress on the  day of .
